          Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 1 of 15



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


TYRONE SPENCE,                          :
  plaintiff,                            :
                                        :
      v.                                :   case no. 3:19cv392(AVC)
                                        :
WARDEN CORCELLA, ET AL.,                :
  defendants.                           :


          RULING ON THE DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      The plaintiff, Tyrone Spence, is currently incarcerated at

Corrigan-Radgowski Correctional Institution.            He commenced this

action by filing a civil rights complaint against the

defendants, warden Anthony Corcella and captain Hughes, alleging

that on August 17, 2018, Hughes used excessive force to remove

Spence from his cell and that Corcella sanctioned the use of

force.      On June 10, 2019, the court concluded that the Eighth

Amendment excessive force claims would proceed against Hughes

and Corcella, in their individual capacities.

      Hughes and Corcella have moved for summary judgment.             For

the reasons set forth below, the motion is granted.

                                      FACTS

      The defendants’ local rule 56(a)1 statement, and the

evidence filed in support of that statement,1 disclose the

following undisputed material facts.2


      1 Such evidence includes the Hughes declaration, Corcella’s declaration,
Correctional Officer Ragunauth’s declaration and the exhibits filed in
support thereof, and the videotape of the August 17, 2018 incident.
       Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 2 of 15



      On August 17, 2018, Hughes was employed as a correctional

captain at Garner and Corcella was employed as the warden at

Garner.   Spence was housed in cell 211, in H Unit.           Inmates

classified to administrative segregation status are housed at

Northern Correctional Institution or MacDougall-Walker

Correctional Institution, during their confinement in the

administrative segregation program.         Although Spence had been

placed on administrative segregation status prior to August 17,

2018, prison officials had transferred him to Garner because his

mental health needs and assigned mental health score required

that he receive treatment at that facility.

      At approximately 12:00 noon on August 17, 2018, Hughes

learned from a mental health provider that Spence’s mental

health score had been modified and that he no longer required


2 Local rule 56(a)2 requires the party opposing a motion for summary judgment
to file a local rule 56(a)2 statement which contains separately numbered
paragraphs corresponding to the paragraphs in the local rule 56(a)1 statement
filed by the moving party. The opposing party must indicate whether he or
she admits or denies the facts, and/or objects to the facts as permitted by
Fed. R. Civ. P. 56(c), that are set forth in each paragraph. See Local Rule
56(a)2(i). Furthermore, “each denial in an opponent's Local Rule 56(a)2
Statement, must be followed by a specific citation to (1) the affidavit of a
witness competent to testify as to the facts at trial, or (2) other evidence
that would be admissible at trial.” Local Rule 56(a)3. The defendants
notified Spence of his obligation to respond to the motion for summary
judgment and the court permitted Spence additional time to file his response.
See ECF Nos. 20-7, 26. Spence has not filed any opposition to the motion for
summary judgment. Because Spence did not file a Local Rule 56(a)2 Statement
in opposition to the defendants’ Local Rule 56(a)1 Statement, the facts,
which are asserted in the Local Rule 56(a)1 Statement and that have
evidentiary support, are deemed admitted. See Local Rule 56(a)1 (“Each
material fact set forth in the Local Rule 56(a)1 Statement and supported by
the evidence will be deemed admitted (solely for purposes of the motion)
                                      2
       Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 3 of 15



treatment at Garner.      Based on this information, Hughes prepared

to transfer Spence to MacDougall-Walker Correctional

Institution, to continue his participation in the administrative

segregation program.

       Prior to August 17, 2018, Spence had advised Hughes that he

would be unhappy if prison officials decided to transfer him

from Garner and that he would make it difficult for prison

officials to effectuate his transfer to another facility.

Because Hughes expected that Spence would not willingly

cooperate in his transfer from Garner, Hughes removed Spence’s

cellmate from the cell prior to confronting Spence about the

transfer order.

       Upon his arrival at Spence’s cell, Hughes informed Spence

that he would be transferred that day to another facility and

asked him to place his wrists through the trap in the cell door

to be handcuffed.     Spence stated that he would be “going all the

way with this one,” he would not go easily and that correctional

staff members would have to enter his cell and forcefully remove

him.   At that time, Spence tried to cover his face with a shirt

in anticipation of being sprayed with a chemical agent.             Because

Spence had refused to comply with Hughes’ order to place his



unless controverted by the Local Rule 56(a)2 Statement required to be filed
and served by the opposing party in accordance with this Local Rule. . . .”).
                                      3
        Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 4 of 15



hands in the trap in the cell door to be handcuffed, and in an

attempt to avoid further escalation of the situation, Hughes

deployed a single burst of Oleoresin Capsicum Z-305l chemical

agent through the trap in the cell door towards Spence’s facial

area.    The chemical agent appeared to only partially enter

Spence’s cell and rebounded off the trap in the cell door and

into the hallway causing several officers in the hallway to

cough and sneeze.      Spence then complied with Hughes’ orders by

packing up his property and placing his wrists in the trap in

the cell door to be handcuffed.

        Officers removed Spence from the cell and escorted him to a

shower area to be decontaminated from the effects of the

chemical agent.     Upon his arrival at the shower area, Spence

declined to be decontaminated because none of the chemical agent

had reached his face.      Officers then escorted Spence to a room

in the admitting and processing area, strip-searched him,

dressed him in new underclothes and a jumpsuit, and applied

handcuffs to his wrists, shackles to his ankles and a belly

chain around his waist.

        Prior to his placement in the prison van for transport to

the new facility, Spence spoke to a mental health provider and

stated that he should have been notified that a decision had

been made to transfer him from Garner.         He suggested that if a
                                      4
     Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 5 of 15



medical staff member had notified him before Hughes arrived at

his cell to prepare him to be transferred, he would not have

flipped out and Hughes would not have needed to spray him with a

chemical agent.

     On August 17, 2018, Hughes was supervised by Corcella and

two deputy wardens at Garner.     Four administrators, including a

district administrator, two deputy commissioners of correction

and the commissioner of correction, were also responsible for

supervising Hughes, but were not present at Garner on that day.

     Prior to August 17, 2018, Corcella had not instructed

Hughes on the use of a chemical agent.      On August 17, 2018,

Hughes did not discuss the change in Spence’s mental health

score, the decision to transfer Spence from Garner, or the steps

to be taken to effectuate Spence’s transfer, with Corcella.

Hughes did not inform Spence that Corcella had instructed him to

deploy a chemical agent into Spence’s cell.       Spence’s only

complaint regarding the effects of the chemical agent by Captain

Hughes was that the chemical agent residue remained on his

property items for two weeks and that it would “activate” each

time he touched the items.

                               STANDARD

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the
                                   5
     Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 6 of 15



movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a).

     Summary judgment is appropriate if, after discovery, the

nonmoving party “has failed to make a sufficient showing on an

essential element of [its] case with respect to which [it] has

the burden of proof.”   Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).   The court must view all inferences and ambiguities

“in a light most favorable to the nonmoving party.”        Bryant v.

Maffucci, 923 F.2d 979, 982 (2d Cir. 1991), cert. denied, 502

U.S. 849 (1991).   The nonmoving party cannot, however, “‘rely on

conclusory allegations or unsubstantiated speculation’ but ‘must

come forward with specific evidence demonstrating the existence

of a genuine dispute of material fact.’”       Robinson v. Concentra

Health Servs., 781 F.3d 42, 34 (2d Cir. 2015) (citation

omitted).

     In deciding a motion for summary judgment, the court may

not “make credibility determinations or weigh the evidence. . .

. [because] [c]redibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the

facts are jury functions, not those of a judge.”        Proctor v.

LeClaire, 846 F.3d 597, 607–08 (2d Cir. 2017) (internal

quotation marks and citations omitted).      The moving party “bears

the burden of ʽdemonstrat[ing] the absence of a genuine issue of
                                   6
     Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 7 of 15



material fact.’”    Nick's Garage, Inc. v. Progressive Cas. Ins.

Co., 875 F.3d 107, 114 (2d Cir. 2017) (quoting Celotex Corp.,

477 U.S. at 323).

     “A dispute regarding a material fact is genuine ‘if evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.’”   Aldrich v. Randolph Cent. Sch. Dist., 963

F.2d 520, 523 (2d Cir. 1992) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)). “‘Only when reasonable minds

could not differ as to the import of the evidence is summary

judgment proper.’” Id. (quoting Bryant, 923 F.2d at 982).

     The court reads pro se papers liberally and interprets them

“‘to raise the strongest arguments they suggest.’”        Willey v.

Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015) (quoting Burgos v.

Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)).       However,

“unsupported allegations do not create a material issue of fact”

and are insufficient to oppose a properly supported motion for

summary judgment.    Weinstock v. Columbia Univ., 224 F.3d 33, 41

(2d Cir. 2000).

                              DISCUSSION

     Hughes argues that he did not use excessive force against

Spence in violation of the Eighth Amendment.       Corcella argues

that Spence has failed to demonstrate his personal involvement

in the use of force by Hughes.     In the alternative, Hughes
                                   7
       Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 8 of 15



argues that he is entitled to qualified immunity.

I.    Corcella – Personal Involvement

      Corcella states that although he was on duty as the warden

at Garner on August 17, 2018, he was not aware of or involved in

the use of a chemical agent by Hughes.

      A plaintiff seeking to recover money damages under section

1983 from a defendant in his or her individual capacity, must

demonstrate “the defendant’s personal involvement in the alleged

constitutional deprivation.”       Grullon v. City of New Haven, 720

F.3d 133, 138 (2d Cir. 2013).        To demonstrate personal

involvement, a plaintiff is required to plead that:

      1) the defendant participated directly in the alleged
      constitutional violation, (2) the defendant, after
      being informed of the violation through a report or
      appeal, failed to remedy the wrong, (3) the defendant
      created a policy or custom under which unconstitutional
      practices occurred, or allowed the continuance of such
      a policy or custom, (4) the defendant was grossly
      negligent in supervising subordinates who committed the
      wrongful acts, or (5) the defendant exhibited
      deliberate indifference to the rights of inmates by
      failing to act on information indicating that
      unconstitutional acts were occurring.


Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (citation

omitted).3    Accordingly, a government or prison official is not


3 The second circuit has not yet addressed how the Supreme Court’s decision
in Iqbal affected the standards in Colon, for establishing supervisory
liability. See Lombardo v. Graham, No. 19-1535-PR, 2020 WL 1909581, at *2
(2d Cir. Apr. 20, 2020) (summary order) (“Although we have observed
that Iqbal may have heightened the requirements for supervisory liability by
                                      8
       Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 9 of 15



personally involved in a constitutional violation simply because

he or she was the supervisor of other defendants who may have

violated the plaintiff’s constitutional rights.           See Raspardo v.

Carlone, 770 F.3d 97, 116 (2d Cir. 2014) (“Liability for

supervisory government officials cannot be premised on a theory

of respondeat superior because § 1983 requires individual,

personalized liability on the part of each government defendant”)

(citation omitted).      Once a plaintiff properly alleges that a

defendant was personally involved in a constitutional

deprivation, he or she “must also establish that the supervisor’s

actions were the proximate cause of the plaintiff’s

constitutional deprivation.”       Id.

      Corcella has filed a declaration stating that on August 17,

2018, he was working as the warden at Garner.           As the warden, he

was responsible for supervising lower level employees at Garner,

including Hughes.     Hughes was also supervised by the two deputy

wardens who worked at Garner and four administrators who did not

work at Garner, including a district administrator, two deputy

commissioners of correction and the commissioner of correction.

Corcella states that at no time did he instruct Hughes to use a

chemical agent on Spence on August 17, 2018.


requiring more direct personal involvement, we need not decide that issue
where, as here, the allegations are also insufficient to state a claim
under Colon.”) (citing Grullon, 720 F.3d at 139). For purposes of this
                                      9
      Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 10 of 15



      Hughes has filed a declaration stating that on August 17,

2018, three individuals supervised him at Garner, including

Corcella and two deputy wardens and that multiple administrators,

who were not present at Garner on that date, were also

responsible for his supervision.           Hughes states that he did not

discuss with Corcella the decision by mental health providers at

Garner to lower Spence’s mental health score or the decision to

transfer Spence to another prison facility from Garner, on August

17, 2018.    Nor did Hughes discuss the procedures that he would

follow to prepare Spence for transfer from Garner.              Hughes did

not receive an instruction from Corcella to use a chemical agent

against Spence.

      Spence has failed to submit any evidence to contradict the

declarations of Hughes and Corcella regarding Corcella’s lack of

awareness of or personal involvement in Hughes’s decision, on

August 17, 2018, to use a chemical agent on Spence, prior to

removing him from his cell.       Corcella had demonstrated the

absence of a genuine dispute of a material fact as to his

personal involvement in the alleged use of excessive force by

Hughes.   The motion for summary judgment is granted on that

ground.




decision, the court applies the categories outlined in Colon.
                                      10
      Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 11 of 15



II.   Hughes – Excessive Force

      Hughes states that the force that he used was necessary to

restore discipline due to Spence’s resistance to his order to

come to the trap door to be handcuffed and was not intended for

the purpose of causing Spence pain or harm.

      In Hudson v. McMillian, 503 U.S. 1 (1992), the Supreme

Court established the minimum standard to be applied in

determining whether force by a correctional officer against a

sentenced inmate states a constitutional claim under the Eighth

Amendment, in contexts other than prison disturbances.          When an

inmate claims that excessive force has been used against him by

a prison official, he has the burden of establishing both an

objective and subjective component to his claim.         See Romano v.

Howarth, 998 F.2d 101, 105 (2d Cir. 1993).

      To meet the objective component, the inmate must allege

that the defendant’s conduct was serious enough to have violated

“contemporary standards of decency.”       Hudson, 503 U.S. at 8

(internal quotation marks and citation omitted).         The extent of

the inmate’s injuries as a result of the defendant’s conduct is

not a factor in determining the objective component.          See

Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam) (“core

judicial inquiry” is “not whether a certain quantum of injury

was sustained,” but rather whether unreasonable force was
                                    11
        Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 12 of 15



applied given the circumstances).

        The subjective component requires the inmate to show that

the prison officials acted wantonly and focuses on “whether

force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.”               Id.

at 7 (citing Whitley v. Albers, 475 U.S. 312, 320-321 (1986)).

The court considers factors including “the need for application

of force, the relationship between that need and the amount of

force used, the threat reasonably perceived by the responsible

officials, and any efforts made to temper the severity of a

forceful response.”       Hudson, 503 U.S. at 7 (internal quotations

and citation omitted).

        Hughes contends that the force used, a single burst of a

chemical agent towards Spence’s facial area through the trap in

Spence’s cell door, was not excessive in view of the

circumstances known to him at the time.          Hughes states that

prior to August 17, 2018, Spence had indicated that he would not

make it easy for correctional officials to attempt to transfer

him from Garner to another facility.         Hughes Decl. ¶ 5, Doc. No.

20-1.     On August 17, 2018, after Hughes informed Spence that he

was going to be transferred from Garner and that he needed to

place his wrists in the trap of the cell door to be handcuffed,

Spence stated he would be “going all the way” and that
                                      12
        Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 13 of 15



correctional officers would need to forcibly remove him from the

cell.    Id. ¶ 6.    As Spence started to cover his face with his

shirt to from the effects of a chemical agent, Hughes deployed a

one second burst of a chemical agent through the trap in the

direction of Spence’s face because Spence had failed to comply

with his order and in an effort to avoid further escalation of

the situation and possibly expose Spence and other officers who

might have to extract Spence from the cell from a risk of

injury.     Id. ¶¶ 6, 10.

        During the videotape depicting Spence’s conversation with a

mental health physician at Garner, after he had been removed

from the cell, escorted to the admitting and processing area and

prepared for transfer, Spence explains that he had “flipped the

f*** out” when he learned from Hughes that he would be

transferred to another facility.           He states that the physician

and other mental health providers had failed to give him any

advance notice that they had decided that he no longer required

the type or level of mental health treatment that was available

at Garner and that a transfer to another facility was necessary.

See Ex. H, DVD, Aug. 17, 2018, at 28:00 – 28:20.           Captain Hughes

contends that Spence’s characterization of his behavior, as

“flipping the f*** out,” suggests that he resisted or refused

to comply with the initial order to be handcuffed and removed
                                      13
      Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 14 of 15



from his cell and that the nature of his behavior necessitated a

use of force to gain his compliance with the order.            Id.

      Captain Hughes also points out that Spence did not allege

that the chemical agent reached his face or body.            During the

videotape of Spence’s escort to the shower to be decontaminated,

Spence states that the chemical agent did not reach his face.

See Ex. H, DVD, Aug. 17, 2018, at 9:11 – 9:32.           The fact that

Spence did not exhibit symptoms of having been physically harmed

by the chemical agent suggests that the amount of force used by

Captain Hughes, one burst of the chemical agent, was not

excessive.    See Wilkins, 559 U.S. at 37 (“The extent of injury

may also provide some indication of the amount of force

applied.”)

      The court concludes that Hughes has met his burden of

demonstrating the absence of a genuine dispute as to material

fact regarding his minimal use of force against Spence, in an

effort to restore discipline or order, rather than to cause

Spence injury or harm. Hughes is entitled to judgment as a

matter of law on the Eighth Amendment claim and, therefore, the

motion for summary judgment is granted on that ground.4




4 Because the court has granted the motion for summary judgment on this
ground, it need not reach Captain Hughes’ argument that he is entitled to
qualified immunity.
                                      14
     Case 3:19-cv-00392-AVC Document 27 Filed 09/29/20 Page 15 of 15



                              CONCLUSION

     The defendants’ motion for summary judgment, [ECF No. 20],

is GRANTED.   The clerk is directed to enter judgment for the

defendants, Hughes and Corcella, and to close the case.

     SO ORDERED at Hartford, Connecticut this 29th day of

September, 2020.

                                 _____________/s/_______________
                                 Alfred V. Covello
                                 United States District Judge




                                   15
